Citation Nr: 1541491	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  15-04 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of service connection for depressive disorder.

2.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

3.  Entitlement to service connection for an acquired psychiatric disorder, including as secondary to TBI.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. F.
ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to July 1984.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision by the RO in New York, New York that denied entitlement to  service connection for residuals of TBI, a psychiatric condition to include posttraumatic stress disorder (PTSD), and determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for depression.  A notice of disagreement was received from the Veteran in October 2012 as to the issues of service connection for a TBI and a psychiatric disorder, including depression.

A January 2015 statement of the case listed the issues on appeal as entitlement to service connection for residuals of TBI, posttraumatic stress disorder (PTSD), and major depression claimed as a psychiatric condition.  The RO determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for major depression.  A substantive appeal was received from the Veteran in February 2015.

A videoconference hearing was held in March 2015 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Regardless of the determination reached by the RO, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Therefore, regardless of the manner in which the RO characterized the depression issue, the initial question before the Board is whether new and material evidence has been presented.

Additional evidence was received from the Veteran in May 2015.  As this evidence was submitted after his substantive appeal that was received after February 2, 2013, it is subject to initial review by the Board because the Veteran has not explicitly requested AOJ consideration of this evidence.  38 U.S.C.A. § 7105(e) (West 2014).  In fact he waived initial RO review of this evidence in May 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The RO previously denied service connection for major depression in a March 1998 rating decision and properly notified the Veteran, who did not perfect an appeal of that decision.

2.  Some of the additional evidence received since that March 1998 rating decision relates to an unestablished fact necessary to substantiate the claim, and/or raises a reasonable possibility of substantiating the claim for service connection for major depression.

3.  The preponderance of the evidence shows that a TBI was incurred in service, and current TBI residuals are related to the in-service TBI.

4.  The evidence is at least in relative equipoise that the current psychiatric disorder (most recently diagnosed as a depressive disorder, psychotic disorder, and anxiety disorder) is attributable to the Veteran's military service.

5.  The Veteran does not have a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim for service connection for major depression is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The Veteran's current TBI residuals were incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  Resolving all reasonable doubt in his favor, the Veteran's current psychiatric disorder, diagnosed as depressive, psychotic, and anxiety disorders, were incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in August 2010.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and lay statements in support of his claim.  VA has obtained service treatment records (STRs), VA and private medical records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, and obtained a VA examination and medical opinion as to the etiology of the claimed conditions.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the March 2015 Board hearing.

New and Material Evidence

In its March 1998 decision, the RO determined that new and material evidence had been received to reopen the previously denied claim for service connection for major depression. 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Veteran submitted his original claim for service connection for depression in August 1997.  The RO denied entitlement to service connection for this disability in a March 1998 rating decision, on the basis that service treatment records showed situational depression which resolved, and there was no nexus between currently diagnosed major depression and service.  The RO properly notified the Veteran of this denial, and a notice of disagreement was received from him in November 1998.  A statement of the case was issued in March 1998, and no timely substantive appeal was received from the Veteran.  No additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). Thus, the March 1998 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

In August 2010, the Veteran filed a claim for service connection for a psychiatric disorder.

The evidence of record at the time of the prior final March 1998 decision included his STRs, post-service medical records, and the Veteran's statements.  Service treatment records showed treatment for situational depression, but on separation medical examination in June 1984, his psychiatric system was listed as normal.  Service treatment records also showed treatment for head trauma.  Post-service medical records dated in the 1990s reflected treatment for major depression.  A report of a December 1997 VA examination diagnosed recurrent major depression but did not link it to service.  At the time of the prior decision there was no medical opinion linking his current major depression with service. 

Additional evidence received since the prior final March 1998 rating decision includes VA and private medical records showing treatment for psychiatric disorders, and May 2015 medical opinions from a VA psychiatrist, D.F., MD. who diagnosed depressive disorder and opined that this originated from his January 1984 in-service TBI.

Some of this additional evidence, especially in combination with other evidence of record, is new and material.  Specifically, the claims file now contains competent medical evidence linking current depression with service, the lack of which was one basis for the prior denial of this claim.  Thus, this evidence relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim, and this claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

The Veteran contends that he has current residuals of an in-service TBI incurred during service in 1984 when he was hit in the head and received a brain concussion, and that these residuals also include a psychiatric disorder, to include depression and PTSD, and cognitive and memory problems.  See his September 2010 statement.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases like psychoses are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  Supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A review of the evidence reflects that the Veteran has been diagnosed with mild neurocognitive disorder due to TBI, depressive disorder, psychotic disorder, and anxiety disorder.  See May 2015 VA medical opinion by Dr. F.  Consequently, the determinative issue is whether or not these disabilities are attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").

Service treatment records reflect that on entrance medical examination in May 1981, no pertinent abnormalities were noted.  The Veteran was enrolled in the ADAPCP program in early January 1984, and it was noted that he had an alcohol problem with one prior Article 15.  On January 18, 1984, in Germany, the Veteran was hospitalized for two days after he was hit in the head by two unknown individuals very early in the morning.  A "January 19, 1984" emergency room note reflects that the Veteran reported that he was assaulted by five people.  On examination, he had a very swollen right jaw and tenderness over the right mandible.  He had difficulty opening his jaw and his left front tooth was broken.  The diagnostic assessment was head trauma, and he was referred to the dental clinic.  A neurologic examination was OK by gross testing.  A January 18, 1984 treatment note reflects that the Veteran was in a fight last night, and had swelling and bruising of the face after being struck in the face.  He complained of dizziness.  The diagnostic assessment was dizziness secondary to being struck in the face.  A January 18, 1984 dental note shows that the Veteran was hit in the maxillary anterior area and right face last night.  Tooth #9 was fractured, and several other teeth were mobile.  He had a lip laceration and tenderness in the right masseter and preauricular area.  A January 19 dental note reflects that the Veteran still felt "dizzy" and was referred for medical evaluation.  

A January 19, 1984 medical treatment note reflects that the Veteran was in an altercation the night before last, and was knocked out for about 5 minutes.  He had no complaints of tiredness, dizziness, no focal weakness or paresthesias.  He complained of right jaw pain and an inability to chew on the right.  The diagnostic assessment was brain concussion with right jaw pain secondary to injury, and rule out mandibular fracture.  He was placed on light duty for one week and was instructed not to drive for a week.  On January 21, 1984, the discharge diagnoses were head trauma, rule out skull fracture, mandibular fracture, fractured tooth #9, lip laceration, and loss of consciousness.  A January 23 internal medicine note reflects that the Veteran was discharged 72 hours ago after multiple blows to the head, and now complained of lightheadedness and fatigue.  The diagnostic assessment was post-concussion syndrome.

A January 23 dental note reflects that the Veteran continued to complain of transient dizziness associated with loss of consciousness, and was referred for internal medicine consult.  A January 27 dental note reflects that his neurological symptoms had decreased.  Subsequent dental clinic notes dated in March, May, and June 1984 reflect that the Veteran missed multiple dental appointments.  In March 1984, the Veteran was treated for a minor scalp laceration incurred when he hit his head on a low ceiling at a bar.  On examination, there was a small scrape on the top of his head, and he was dizzy.  It was noted that there was no loss of consciousness and no vomiting, and his breath smelled of alcohol.

In a June 1984 report of medical history, the Veteran reported a history of dizziness or fainting spells, head injury, broken bones, depression or excessive worry, and periods of unconsciousness.  He stated, "I'm in perfect shape and I am taking Dicloxacillin for an infection."  He stated that he was treated for depression in March and April in Berlin, and was hospitalized at an Army Hospital in Berlin because he was hit in the head in January.  The reviewing examiner noted that in January 1984, he was hit in the head by a British soldier and hospitalized for observation, with no dizziness or sequelae.  He had no skull fracture or concussion.  It was noted that he was depressed after receiving three Article 15s, and had counseling in the mental health clinic.  The examiner indicated that the Veteran was momentarily unconscious after being hit in the head during a drunken fight, with no sequelae.

On separation medical examination in June 1984, the Veteran's head, neurologic system, and psychiatric system were listed as normal.  It was noted that he had a history of situational depression and received counseling at the mental health clinic in March and April 1984, resolved, and that he was hospitalized in January 1984 at a U.S. Army Hospital in Berlin for observation after blunt trauma to the head, with no sequelae.

Private medical records from Gracie Square Hospital dated from January to February 1997 reflect treatment for depression and drug overdose.  He was given six ECT (electroconvulsive therapy) treatments.  The diagnoses were recurrent major depressive disorder, without psychotic features, and personality disorder NOS.

VA medical records dated from September to October 1996 reflect treatment for anxiety disorder NOS and mixed personality disorder (borderline/schizotypal).

A December 1997 VA mental disorders examination reflects that the Veteran reported that he had a head injury during service, as well as depression.  He reported post-service psychiatric treatment for depression, and was given ECT which helped him but gave him memory disturbances.  The examiner indicated that he was cognitively mildly impaired with intermediate and long-term memory length and it was from the ECT he received in February 1997.  The examiner diagnosed recurrent major depression, and rule out schizoid personality disorder.

In August 2010, the Veteran filed a claim for service connection for residuals of a head injury (TBI), mental disorder to include PTSD and vision/balance (stability) conditions due to his physical and mental disorders.

A June 2010 VA neuropsychology consult reflects that the Veteran had a fall with related blunt head trauma in June 2009 with possible brief loss of consciousness, assault-related blunt head trauma in the 1980s during service, and in the 1990s, both with unspecified loss of consciousness.  It was noted that he had prior psychiatric treatment, with diagnoses including major depressive disorder, bipolar affective disorder, and adjustment disorder not otherwise specified (NOS).  It was noted that a June 2009 magnetic resonance imaging (MRI) of the brain was unremarkable, as was a September 2009 computed tomography (CT) scan.  The current examination revealed cognitive deficits, including memory problems.  The examiner stated that the deficit profile reflected diffuse, nonspecific dysfunction predominantly affecting subcortical systems, and that in the context of his history, chronic psychiatric disorder and alcohol abuse are possible contributing factors.  The prominence of autobiological memory impairment suggests repeated blunt head trauma despite negative findings from brain imaging, which may also be a significant contributing factor, but this is not definitive.  The diagnostic impression was cognitive disorder NOS.

By a statement dated in September 2010, a private psychologist, J.N., Ph.D., indicated that he had been treating the Veteran for major depressive disorder and psychotic disorder NOS since May 2010.  He indicated that the Veteran had serious and significant memory impairment, especially long-term memory.  He noted that the Veteran reported that he had significant head trauma during service in Berlin, and that recent psychological testing indicated the likelihood that he suffered from a TBI.  He opined that it was most likely that the TBI resulted from the head trauma he experienced during military service.  In October 2011, he opined that the Veteran suffered a TBI during service, and since then had a wide range of psychological symptoms including attention and concentration problems, memory impairment, difficulties with daily functioning, depression and paranoia.

By a statement dated in September 2010, a private neurologist, T.M., M.D., indicated that he had known the Veteran for 20 years and that the Veteran exhibited many symptoms attributable to a TBI, and was isolated, withdrawn, and had significant anxiety and depression.  He frequently became forgetful, and was impulsive.  He opined that the Veteran suffered from residual after-effects of a chronic TBI.

In a September 2010 statement, the Veteran said that he experienced a stressful incident during service on January 18, 1984 when he was attacked by two to five people, resulting in a brain concussion.

By a letter dated in September 2010, B.R.S., MD., the Veteran's treating VA psychiatrist, said that the Veteran had several psychiatric issues including
depression, paranoia, anxiety, and memory issues.  He also had a worsening cognitive disorder.  He said he had reviewed the Veteran's service treatment records which showed a significant concussion sustained on January 18, 1984.  He opined that he strongly believed that the Veteran's deficits were related to TBI, which was supported by recent neuropsychiatric testing.  He opined that the Veteran was significantly impaired by this in-service injury, and that he supported his claim for service-connected disability.

VA medical records reflect treatment for major depressive disorder, chronic, rule out dysthymia, alcohol dependence, psychosis NOS by history, and cognitive disorder NOS secondary to TBI.  See February 2011 VA psychiatry attending note.  A January 2011 VA neurology note reflects that the Veteran reported dizziness for a month.  The diagnostic impression was positional vertigo.  A February 2011 treatment note reflects a diagnosis of benign paroxysmal positional vertigo (BPPV).  The Veteran reported that he had dizziness for about three to four weeks.  The examiner indicated that he had weakness in postural stability, gaze stability and motion/position sense.

A June 2011 VA neurology note reflects that the Veteran had a history of TBI in 1984, major depressive disorder and possible cognitive disorder.  He reported memory difficulties, and the physician stated that he did not recall the 1984 TBI or being mugged about 10 years ago, and only knew about it because his psychiatrist mentioned it after a chart review. Of note, patient did have MRI/MRA brain performed in 2009 when he presented to the emergency room with neck pain and  arm numbness; evaluation was unremarkable.  He was also evaluated in the emergency room in September 2009 for memory and concentration difficulty; at this time, these issues were attributed to recent adjustments in his psychiatric medications.  Neuropsychological testing done in June 2010 showed diffuse, nonspecific dysfunction predominantly affecting subcortical systems.   The physician indicated that the pattern of the Veteran's described deficits was difficult to categorize to a particular cognitive disorder, and he did have a history remarkable for major depressive disorder/anxiety with a history of involvement in behavior therapy.  He indicated that the Veteran's memory and attention deficits could certainly be compounded by possible psychological defenses.

On VA TBI compensation examination in October 2011, the examiner noted that the claims file was reviewed.  The examiner indicated that the Veteran suffered a TBI while in service in Berlin, Germany in 1984.  He said that while the records of this event were scant, contemporaneous notes in the claims file documented that the Veteran was assaulted suffering a TBI with an estimated 5 minutes loss of consciousness.  Notes from the day following indicate that he was complaining of jaw pain but otherwise no neurological complaints were noted.  The Veteran was prescribed one week of light duty with no driving.  After leaving the service the Veteran has had a long history of treatment for psychiatric problems, mainly bipolar disorder which has been complicated by periods of heavy alcohol use.  There are also references in the medical record to a second TBI having occurred about 10 years ago.  While a mild TBI in 1984 is clearly documented, the Veteran's level of cognitive and affective complaints seem out of proportion to the mildness of his TBI.  He for example stated that his entire memory of his military service has been erased and describes relatively severe effects of his illness on his occupational functioning.  On balance, the Veteran's impairment seems better accounted for by psychiatric issues.  The examiner opined that it is not at least as likely as not (less than 50/50 percent likelihood) that the Veteran's current cognitive, somatic and affective complaints are due to a service related traumatic brain injury. 

Subsequent VA medical records reflect ongoing psychiatric treatment, for diagnoses including recurrent major depressive disorder, rule out bipolar disorder II, mild neurocognitive disorder due to TBI with behavioral disturbance (mood), and rule out alcohol abuse.  He also had a history of mixed personality disorder.  See December 2013 VA psychiatry note.  Subsequent treatment notes reflect ongoing treatment for major depressive disorder, generalized anxiety disorder, and TBI residuals.

By a letter dated in March 2012, S.F., M.D., indicated that he treated the Veteran for complaints of impaired cognition and excessive daytime fatigue, which developed after a TBI.  He noted that he had reviewed the Veteran's service treatment records regarding the 1984 incident, as well as reports of recent psychological and cognitive testing.  He stated that by the Veteran's own account, he had no difficulties with cognition or other symptoms similar to post-concussion syndrome prior to his assault in 1984, indicating that the injury he sustained while serving in the military is the cause of his current condition.

At his March 2015 Board hearing, the Veteran reiterated many of his assertions.  Dr. D.F. also testified at this hearing, and gave his opinion that the Veteran suffered a TBI in service, and had sequelae of the TBI, which affected him cognitively and psychologically.  He said he had 20 years of experience treating patients with TBI.  He said the Veteran had some symptoms of PTSD, as well as more significantly major depressive disorder.  He opined that these conditions were related to his TBI.

A report of a May 2015 mental disorders disability benefits questionnaire (DBQ) completed by Dr. D.F., a VA physician, reflects that he diagnosed mild neurocognitive disorder due to TBI, sustained after TBI in 1984, depressive disorder due to TBI, psychotic disorder due to TBI with delusions and paranoia, and anxiety disorder due to TBI/postconcussive syndrome.  He also diagnosed TBI/postconcussive syndrome.  He indicated that there was a clearly documented TBI in January 1984 during service with 5 minutes loss of consciousness, and opined that he had sequelae ever since then.  He said it was not possible to differentiate the symptoms from each of the above diagnoses, because cognitive problems can be from mild neurocognitive disorder or from depression and anxiety, although the extreme extent of the cognitive problems will likely be from TBI.  The Board notes that Dr. D.F. did not diagnose PTSD in this examination.

In a long May 2015 letter, Dr. D.F. extensively summarized the Veteran's service treatment records and post-service medical records, and noted that he had been the Veteran's treating physician since June 2014.  He cited relevant medical literature and indicated that since the Veteran's 1984 head trauma resulted in a loss of consciousness, it was "more severe."  He indicated that the Veteran showed signs of depression, memory problems, and erratic behavior with several article 15's in a short period of time, and emotional lability as well as dizziness.  He continued to complain of dizziness and has most recently been evaluated by rehabilitation medicine in 2012 for this continued complaint.  In addition, he had no memory of the incident of his head injury and only knows about this from unearthing his old records from the military.  He opined that he thus satisfied the criteria for TBI and postconcussion syndrome, and added that the prior examiner's finding that he had "no sequelae" with regard to his TBI was without merit.  He also suggested that the Veteran's missed dental appointments after his in-service head injury were indicative of memory problems and postconcussive syndrome.  He found no documentation of post-service TBIs other than the Veteran's statements.  He found no evidence of a pre-service psychiatric disorder.  He indicated that since there was no other actually documented head trauma with documented loss of consciousness other than the one in 1984 while in the service, it was at least more likely as not (greater than 50%) that his current cognitive, somatic and affective complaints were due to a service-related TBI.  He cited medical literature and noted that TBI was associated with increased risk of depression and cognitive impairment.  He concluded that it was more than likely (greater than 50 percent likelihood) that the Veteran suffered from cognitive (memory), somatic (dizziness) and mood (depression) problems that stem and originate from his TBI with loss of consciousness he sustained on January 18, 1984 while in service in the military. 

After a review of the evidence of record, the Board finds that the preponderance of the evidence demonstrates that the Veteran suffered head trauma, concussion, and a TBI in service in January 1984, and that he has current residuals of such TBI.  Accordingly, service connection is warranted for residuals of TBI.  

With regard to the claim for service connection for an acquired psychiatric disorder, considering the positive May 2015 nexus opinion, the lay statements by the Veteran and his father to the effect that his personality and behavior changed during service, and the current diagnoses of depressive disorder due to TBI, psychotic disorder due to TBI with delusions and paranoia, and anxiety disorder, the Board finds that the medical and lay evidence concerning the determinative issue of whether the Veteran's current psychiatric disorder is related to his military service is at least in relative equipoise, i.e., about evenly balanced for and against his claim. Consequently, resolving all reasonable doubt in his favor concerning the origin of his current psychiatric disorder, the Board finds that service connection is warranted for the above psychiatric disorders.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102  (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; this need only be an as likely as not proposition, which in this instance it is.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The evidence does not show that the Veteran has a current diagnosis of PTSD, and thus service connection is not warranted for this disability.  VA medical records show that PTSD screenings have been negative, and Dr. D.F. did not diagnose PTSD at the recent May 2015 mental disorders examination.  The Board finds that there is no probative evidence linking any other psychiatric disorder with service, and thus service connection is not warranted for any psychiatric disorder other than depressive disorder, psychotic disorder, and anxiety disorder.


ORDER

New and material evidence has been received, and the petition to reopen the claim for service connection for major depression is reopened.

Service connection for residuals of a TBI is granted, subject to the regulations governing monetary benefits.



Service connection for an acquired psychiatric disorder, depressive disorder, psychotic disorder, and anxiety disorder, is granted, subject to the regulations governing monetary benefits.




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


